Citation Nr: 1826514	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-42 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied service connection claim for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to November 1968, including service in the Republic of Vietnam, for which he received, among other awards, a Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Upon review of the record, the Board determines that the Veteran has been seeking service connection for a psychiatric disorder of consistent symptomatology since 1997, with his claim adjudicated in various rating decisions as a service connection claim for a nervous disorder, an anxiety disorder, and PTSD.  Accordingly, while the issues certified to the Board for appellate review were characterized by the RO as initial service connection claims for PTSD and an anxiety disorder, the Board concludes that the matters on appeal are more accurately characterized as a claim to reopen a previously-denied service connection claim for a psychiatric disorder, and if reopened, whether service connection for a psychiatric disorder is warranted.   

In August 2016, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

In the decision below, the Board reopens the Veteran's previously-denied service connection claim for a psychiatric disorder, and the merits of the reopened service connection claim are addressed in the REMAND portion of this decision, and this issued is hereby REMANDED to the RO.


FINDINGS OF FACT

1.  In a final November 2006 rating decision, the RO most recently denied the Veteran's service connection claim for a psychiatric disorder, claimed as PTSD, and denied as an anxiety disorder.  

2.  The evidence added to the record more than one year since the issuance of this November 2006 rating decision relates to an element of the psychiatric disorder service connection claim previously found to be absent, namely evidence a link between a current psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision in which the RO most recently denied the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2.  The criteria for reopening the service connection claim for a psychiatric disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's initial service connection claim for a psychiatric disorder in December 1999 and December 2001 rating decisions (the December 2001 rating decision reconsidering the claim after the issuance of Veterans Claims Assistance Act of 2000), at which time the Veteran claimed service connection for "nerves," and the RO denied service connection for a nervous disorder, to include a dysthymic disorder and a somatization disorder.  In a November 2006 rating decision, the RO issued the most recent prior rating decision denying the Veteran's service connection claim for a psychiatric disorder, claimed by the Veteran as PTSD and adjudicated by the RO as an anxiety disorder.  The Veteran was apprised of his appellate rights in a contemporaneous notice accompanying this November 2006 rating decision.  The Veteran did not initiate an appeal of this decision, and no evidence relevant to the denied claim was associated with the file within the year thereafter.  Thus, the November 2006 decision became final.   38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the November 2006 rating decision, the RO denied the Veteran's psychiatric disorder service connection claim based on the lack of a competent medical nexus between a current psychiatric disorder and service.  Specifically, at the time of the issuance of this rating decision, there was no medical evidence suggesting or establishing a link between the Veteran's current psychiatric symptoms and service, to include his in-service combat experiences.  Evidence added to the record since this prior final denial of the Veteran's psychiatric disorder service connection claim includes a diagnosis of PTSD rendered in May 2016 by a medical professional, and a contemporaneous medical opinion, authored by this same medical professional, linking the Veteran's PTSD to his in-service combat experiences.  Accordingly, as this newly associated evidence establishes evidence of a link between a current psychiatric disorder and service, the evidence is both new and material, sufficient to reopen the claim.  The merits of this reopened service connection claim are further addressed below in the remand portion of this decision, below.  


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.


REMAND

As referenced above, in support of his service connection claim for a psychiatric disorder, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his treating private psychologist in May 2016, as well as a corresponding medical opinion relating the Veteran's PTSD to service (no opinion was rendered on additionally diagnosed major depressive disorder).  Unfortunately, the DBQ form provided to the treatment provider for completion was generated in 2012 and therefore references the outdated PTSD diagnostic criteria, as set forth in the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  However, per VA regulations, a grant of service connection for PTSD specifically requires a diagnosis rendered per the current fifth edition of the DSM (DSM-5).  See 38 C.F.R. §§ 3.304(f); 4.125(a); see also 80 Fed. Reg. 14308 (March 19, 2015) (stating that DSM-5 is applicable to appeals certified to the Board after August 4, 2014).

Further, the only psychiatric examination considering the DSM-5 diagnostic criteria for PTSD was performed in August 2014, during which the VA examiner declined to diagnosis the Veteran with PTSD and rendered a diagnosis of an alcohol abuse disorder.   

Accordingly, the Board concludes that the Veteran's psychiatric disorder service connection claim should be remanded to obtain a new VA psychiatric examination in which the examiner considers the DSM-IV PTSD and major depressive disorder diagnosis rendered in May 2016, and conducts a new clinical examination per the DSM-5 PTSD diagnostic criteria.  Further, a new medical opinion must be obtained to address the etiology of the Veteran's anxiety disorder diagnosed during his 2010 and 2011 VA examinations, as no medical opinion was rendered in conjunction with the 2010 examination, and the 2011 medical opinion is insufficient as it fails to consider the Veteran's competent reports of the onset of his current anxiety during service.  Further, if any psychiatric disorder other than PTSD is diagnosed during this new examination, a related medical opinion addressing its etiology must also be obtained.  

Additionally, as the record reflects that the Veteran receives ongoing psychiatric treatment from VA and private providers, effort to obtain his recent, outstanding VA and private treatment records must be made.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, including PTSD. The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-5. The examiner should also respond to the following:

(a) Please indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, identify the stressor(s) upon which such diagnosis is based and whether they are related to his confirmed combat-exposure, as reflected by his award of a CIB.  

If a diagnosis of PTSD is not furnished the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-5 PTSD diagnostic criteria for that diagnosis, and specifically address the DBQ completed in May 2016 by the Veteran's treating psychologist in which the Veteran was diagnosed with PTSD per DSM-IV.

(b) For any psychiatric disability other than PTSD present since September 2010, to include the anxiety disorders diagnosed during the Veteran's November 2010 and December 2011 VA examinations and major depressive disorder noted in the May 2016 DBQ, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to the Veteran's in-service experiences, to include his combat experiences and competent report of the onset of his current anxiety in service.  If a diagnosis of an anxiety disorder or major depressive disorder is not warranted, please explain this finding in light of the above-noted evidence.

(c) If a psychiatric disorder is related to service in light of questions (a) and (b) above, please also opine as to whether it is at least as likely as not (50 percent or higher probability) that any diagnosed alcohol abuse disorder is (1) proximately due to or (2) aggravated (worsened) by that disorder.

Please provide a detailed rationale for all opinions rendered. Do not rely solely on an absent of any information in service treatment records. If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

4. Then, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


